Case: 10-10929 Document: 00511477522 Page: 1 Date Filed: 05/13/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 13, 2011
                                     No. 10-10929
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

CHARLES RANDELL GREER,

                                                   Defendant–Appellant.


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:94-CR-73-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Counsel for Charles Randell Greer has moved for leave to withdraw and
has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967),
and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Greer has filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as Greer’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10929 Document: 00511477522 Page: 2 Date Filed: 05/13/2011

                                 No. 10-10929

excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2. Greer’s motion to have his appellate attorney dismissed,
to strike counsel’s Anders brief, and to proceed pro se on appeal is DENIED. Cf.
United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                       2